Judgment, Supreme Court, New York County, (M. Evans, J.), entered May 6,1983, confirming arbitration award, is reversed, on the law, with costs and disbursements, and the application to confirm the award is denied, and the cross motion to vacate the award is granted, and the matter remanded for de novo submission to another arbitrator.
At the time of the rendition of the award there were pending unresolved disputes between the arbitrator and the employers’ trade association, which was a named party to the arbitration and the representative of the employers in the arbitration. These disputes related to the arbitrator’s personal interests. They were disputes as to the amount of the arbitrator’s fees and the effective date of the proposed arbitrator’s resignation as impartial chairman, which the arbitrator indicated would be dependent in part on the payment of all moneys which the arbitrator claimed to be due to him from the association.
Such circumstances can fairly raise questions as to the misconduct or partiality of an arbitrator, by which appellants’ rights were prejudiced. (CPLR 7511, subd [b], par 1, cls [i], [ii]; see Matter of Franks [Penn-Uranium Corp.], 4 AD2d 39; Matter of Elia Bldg. Co. [County of Niagara], 8 AD2d 684; Morelite Constr. Corp. v New York City Dist. Council Carpenters Benefit Funds, 748 F2d 79.) Concur — Sandler, J. P., Silverman and Fein, JJ.